 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurthermore, that despite the defection in the ranks of theemployees, the Independent still remains as a functioningorganization,able,ready,andwilling to administer thecontract.Under these circumstances, we find that there isno confusion as to the identity of the bargaining agent recognizedby the Employer. There being no schism or other basis foravoiding the normal consequences of an existing contract, wefind that the current contract is a bar to an election at thepresent time. Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]UNITED STATES GYPSUM COMPANYandLOCAL 278, UNITEDGAS, COKE AND CHEMICAL WORKERS OF AMERICA,CIO, Petitioner. Case No. 13-RC-3032. November 20, 1953SUPPLEMENTAL DECISION AND DIRECTIONOn July 28, 1953, pursuant to the Board's Decision and Di-rection of Election,' an election bysecretballotwas conducted,under the direction and supervision of the Regional Directorfor the ThirteenthRegion, amongthe employees in the votinggroup established by the Board, to determine whether or notthe said employees wished the Petitioner to represent themfor purposes of collective bargaining. Upon the conclusion ofthe election, a tally of ballots was furnished the parties, inaccordance with the Rules and Regulations of the Board. Thetally shows that all of the 26 ballots cast were challenged. 2Thereafter, on August 6, 1953, the Employer filed objectionsto the election. On August 19, 1953, after having duly investi-gatedthe issues raised by such objections and challenges, theRegional Director issued and duly served upon the parties hisreport on objections and challenges, recommending that theobjections be dismissed in their entirety and that all of thechallenges be overruled and the ballots be opened and counted.Thereafter, theEmployer filed timely exceptions to theRegionalDirector's report.I1105 NLRB 931.2 Of the 15categories of employees,hereinaftergenerallyreferred to as key operators,sought by the Petitioner (all of whom the Employer contended were supervisors), the Boardfound that the employees in 4 of these classifications were supervisors, and excluded themfrom the votinggroup.Of the remaining categories, the perlite tube operators, for reasonsdiscussed below, were permitted to vote subject to challenge, and as to all the other cate-gories ofremainingemployees sought, hereinafter called key operators, the Board foundtheywere not supervisors and that their interests were similar to those of the productionand maintenanceemployees whom Petitioner presently represents. Accordingly, the Boardheld that they might appropriately be included in the existing certified production and mainte-nance unit, if a majority of them so desired.sln the absence of exceptions thereto, the Board hereby adopts the findings of the RegionalDirector that employees Bozak, AWoolard, L. Woolard, and Gibbons, all of whom werechallenged by the Boardagent,wereat the time of the election properly part of the votinggroup However, the Employer's exceptions with respect to their alleged supervisory status,appear to cover these 4 employees, as well as the 22 whom it challenged.107 NLRB No. 39. UNITED STATES GYPSUM COMPANY1231.The Employer contends generally that the Board's find-ings with respect to the supervisory status of the key operatorsare erroneous because,among other things,they report"efficiency ratings of their subordinates." The record willnotsupport a finding, however that these ratings were made on aregular basis; on the contrary the record shows that they weremade on only one occasion, in February 1950. Nor will therecord support a finding that the Employer gives any weight tothese ratings when making personnel changes.4 The foregoingevidence was fully considered by the Board in its original de-termination of the status of the key operators. In the absenceof any evidence, not previously considered by the Board, per-taining to the duties of these employees, we find that theseemployees are not supervisors and were properly included inthe voting group.2.The Employer also specifically challenges the Board'sfindings as to the board lead mechanic and the perlite tube op-erators.Board lead mechanic: The only evidence adduced at thehearing concerning the board lead mechanic was that he usuallydirects three employees in maintenance work in the boardplant, and that occasionally an unspecified number of additionalemployees may be assigned to himuponrequest. In the absenceof any additional evidence, the Board found that he was not asupervisor. The Employer contends that he and the mill leadmechanic, whom Petitioner conceded and the Board found to bea supervisor, "are obviously of equal authority," and that theonly difference between them is that each of them is responsibleformaintenance in the mill and board departments, respectively.The Employer requests that the Board either find this employeetobe a supervisor or that it reopen the record to adducefurther evidence concerning his duties and authority. We do notagree that there is no difference between the mill and theboard lead mechanics. The record shows that the mill leadmechanic, unlike the board lead mechanic, responsibly directsother employees. Accordingly, we find no merit in the Em-ployer's contention that the board lead mechanic is a super-visor, and we shall, therefore, overrule the challenge. Weshall also deny the Employer's request that the Board reopenthe record to adduce further testimony concerning the dutiesof the board lead mechanic, as there was ample opportunity tolitigate this issue at the hearing and no adequate reason isshown for relitigating this issue.Perlite tube operators:In its Decision,the Board, aftersetting forth the duties of the perlite tube operators, concludedthat there was no basis for finding them supervisors, exceptfor the fact that shortly before the hearing one of these op-erators was told that he had the power to recommend changes4General Telephone Company of California, 106 NLRB 413, cited by the Employer, isdistinguishable on its facts. In that case, it is clear that the efficiency ratings were regularlymade, that they were thorough and complete, and that they were accorded substantial weightin the Employer's personnel actions. 124DECISIONSOF NATIONAL LABOR RELATIONS BOARDin status of employees.In view of its doubt as to whether thisrecent grant of authority was made in good faith or solely toinfluence the outcome of the case,the Board permitted theseoperators to vote under challenge.The votes of the perlitetube operators were challenged by the Employer.The RegionalDirector found that the duties and authority of these operators"have not changed since they were told just prior to the hearingthat they had supervisory authority,"and cited statements bythese operators that their duties have continued tobe the samesince they were made perlite tube operators.He thereforerecommended that these challenges be overruled.In its ex-ceptions,theEmployer contends that there was no recentgrant of supervisory authority to these operators,but ratherthat they were granted supervisory authority"years ago." AstheEmployer concedes,in effect, that there has been no sub-stantial change in their duties since they entered on theirpresent duties,and as the Board is satisfied upon the entirerecord that these duties were not such as to constitute themsupervisors,we find that the perlite tube operators are notsupervisors and will overrule the challeng.^ s to their ballots.3.TheEmployer contends that the Board was not em-powered to direct the election herein because the voting groupdid not constitute an appropriate unit in itself.Citing Section9 (a) of the Act which provides that bargaining representativesshall be selected by the "majority of the employees in a unitappropriate for, such purposes,"theEmployer contends thatthis requires that the Board hold elections only in appropriateunits. This contention was made in the Great Lakes Pipe caseand rejected by the Board.There the Board said:...we believethat the Actconsidered as a whole clearlyauthorizes the Board to conduct elections among groups ofemployees,regardless of whether or not they may be foundseparate appropriate units,whenever it becomes relevantin a Board proceeding to ascertain the desires of the ma-jority ina particular group with respect to the form ofrepresentation preferred for purposes of collective bargain-ing.Accordingly,we adopt the Regional Director's recommen-dation that this objection be overruled.4.TheEmployer contends that the Board may not add thekey operators to the existing unit because Petitioner is seekingthem only as a separate unit. The record shows that Petitionermade no specific request for a separate unit, but indicated inits brief that the issue before the Board was whether or not thekey operators should be included in the existing unit.Moreover,even where only a separate unit of maintenance employees has5 Great Lakes Pipe Line Company,92 NLRB 583. Cf. Waterous Company,92 NLRB 76 UNITED STATES GYPSUM COMPANY125been requested, the Board, upon finding the existing unit ofproduction and maintenance employees more appropriate, andthat the employees sought might properly be added to suchexisting unit, has directed a self-determination election forsuch employees.6 We accordingly, find no merit in this excep-tion.5.The Employer alleges that the Petitioner, by executing acontract after the hearing began which excluded key operators,had waived its right to repre sent these employees for the dura-tion of the contract.In the Martin Parry and Dingham-Herbrand7 cases, cited bythe Regional Director on this point, the Board stated that theexclusion of a group of employees from a contract unit does notconstitute a waiver by the union of its claim to represent suchemployees in the future as part of the contract unit. The Em-ployer seeks to distinguish those cases on the ground that therethe petitioner sought to add the formerly excluded employees tothe contract unit, whereas here the Petitioner sought only aseparate unit and did not seek to add these employees to theexisting unit.As already indicated, the instant record doesnot show any specific request for a separate unit of key opera-tors. Moreover, even if there were such a request, it would notaffect our view that there was no waiver here.8 Accordingly,we find no merit in this exception.6.The Employer contends that there were procedural de-fects in the form of the notice of election. We find, however,that the language of the notice of election conforms with thatof the Board's decision, and that it was consistent with theBoard''s traditional manner of conducting self-determinationelections for fringe groups.' We shall, therefore, adopt theRegional Director's recommendation that this objection beoverruled.As we have overrulei the challenges to the ballots of all theemployees in the voting group, and as we have overruled allthe Employer's objections to conduct affecting the results ofthe election, we shall direct that all of the ballots cast in theinstant election be opened and counted.[TheBoard directed that the Regional Director for theThirteenth Region shall, pursuant to the National Labor Re-lationslBoard Rules and Regulations, within ten (10) days fromthe date of the Direction, open and count these ballots, andserve upon the parties a supplemental tally of ballots.]6See Kirstein LeatherCo., Inc., 100 NLRB 1469,7Martin Parry Corporation,95 NLRB 1506;Dingham-HerbrandCorporation, 97 NLRB 65.8KirsteinLeather Co., Inc.,supra.9See BaltimoreTransit Company, 92 NLRB688;Armourand Company, 40 NLRB 1333;UnitedStatesGypsumCompany, 66 NLRB 610; Mack Motor Truck Corporation, 106 NLRB618;The Post Printing and Publishing Company, 104 NLRB 316; Scrivner Stevens Company,104 NLRB 506; Truscon Steel Company, 95 NLRB 1005; Foster Wheeler Corporation, 94NLRB 211.337593 0 - 55 - 10